Exhibit 10.3

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

COLLATERAL AGREEMENT

 

dated as of

 

December 1, 2004

 

among

 

LEVEL 3 COMMUNICATIONS, INC.,

 

LEVEL 3 FINANCING, INC.,

 

the Subsidiaries of LEVEL 3 COMMUNICATIONS, INC. identified herein,

 

and

 

MERRILL LYNCH CAPITAL CORPORATION,

as Collateral Agent

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I      Definitions     

SECTION 1.01.

  

Credit Agreement

   1

SECTION 1.02.

  

Other Defined Terms

   1 ARTICLE II      Pledge of Securities     

SECTION 2.01.

  

Pledge

   5

SECTION 2.02.

  

Delivery of the Pledged Collateral

   6

SECTION 2.03.

  

Representations, Warranties and Covenants

   7

SECTION 2.04.

  

Certification of Limited Liability Company Interests and Limited Partnership
Interests

   8

SECTION 2.05.

  

Registration in Nominee Name; Denominations

   8

SECTION 2.06.

  

Voting Rights; Dividends and Interest, etc.

   9 ARTICLE III      Security Interests in Personal Property     

SECTION 3.01.

  

Security Interest

   11

SECTION 3.02.

  

Representations and Warranties

   13

SECTION 3.03.

  

Covenants

   14

SECTION 3.04.

  

Other Actions

   17

SECTION 3.05.

  

Covenants regarding Patent, Trademark and Copyright Collateral

   20 ARTICLE IV      Remedies     

SECTION 4.01.

  

Remedies Upon Default

   22

 



--------------------------------------------------------------------------------

SECTION 4.02.

  

Application of Proceeds

   23

SECTION 4.03.

  

Grant of License to Use Intellectual Property

   24

SECTION 4.04.

  

Securities Act, etc.

   24 ARTICLE V      Miscellaneous     

SECTION 5.01.

  

Notices

   25

SECTION 5.02.

  

Security Interest Absolute

   25

SECTION 5.03.

  

Survival of Agreement

   26

SECTION 5.04.

  

Binding Effect; Several Agreement

   26

SECTION 5.05.

  

Successors and Assigns

   26

SECTION 5.06.

  

Collateral Agent’s Fees and Expenses; Indemnification

   26

SECTION 5.07.

  

Collateral Agent Appointed Attorney-in-Fact

   27

SECTION 5.08.

  

Applicable Law

   28

SECTION 5.09.

  

Waivers; Amendment

   28

SECTION 5.10.

  

WAIVER OF JURY TRIAL

   28

SECTION 5.11.

  

Severability

   29

SECTION 5.12.

  

Counterparts

   29

SECTION 5.13.

  

Headings

   29

SECTION 5.14.

  

Jurisdiction; Consent to Service of Process

   29

SECTION 5.15.

  

Termination or Release

   30

SECTION 5.16.

  

Additional Grantors

   30

SECTION 5.17.

  

Right of Setoff

   30

SECTION 5.18.

  

Compliance with Laws

   31

SECTION 5.19.

  

Consent by Grantors

   31

SECTION 5.20.

  

Conflicts

   31

 

2



--------------------------------------------------------------------------------

Schedules

     Schedule I    Grantors Schedule II    Capital Stock; Debt Securities
Schedule III    Intellectual Property

Exhibits

     Exhibit A    Form of Supplement Exhibit B    Form of Annual Perfection
Certificate

 

3



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT dated as of December 1, 2004, among LEVEL 3 FINANCING,
INC., a Delaware corporation (the “Borrower”), LEVEL 3 COMMUNICATIONS, INC., a
Delaware corporation (“Level 3”), the Subsidiaries of Level 3 identified herein
and MERRILL LYNCH CAPITAL CORPORATION (“MLCC”), as collateral agent (in such
capacity, the “Collateral Agent”).

 

PRELIMINARY STATEMENT

 

Reference is made to the Credit Agreement dated as of December 1, 2004 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Level 3, the lenders from time to time party
thereto (the “Lenders”) and MLCC, as administrative agent (in such capacity, the
“Administrative Agent”) and Collateral Agent. The Lenders have agreed to extend
credit to the Borrower pursuant to, and upon the terms and conditions specified
in, the Credit Agreement. The obligations of the Lenders to extend such credit
to the Borrower are conditioned upon, among other things, the execution and
delivery of this Agreement by Level 3, the Borrower and the Subsidiary Grantors.
Level 3 and the Subsidiary Grantors are affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit.

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings set forth in the Credit
Agreement. All terms defined in the New York UCC (as such term is defined
herein) and not defined in this Agreement have the meanings specified therein.
All references to the Uniform Commercial Code shall mean the New York UCC.

 

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

 

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“Account Debtor” means any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 



--------------------------------------------------------------------------------

“Accounts Receivable” means all Accounts and all right, title and interest in
any returned goods, together will all rights, titles, securities and guarantees
with respect thereto, including any rights to stoppage in transit, replevin,
reclamation and resales, and all related security interests, liens and pledges,
whether voluntary or involuntary, in each case whether now existing or owned or
hereafter arising or acquired.

 

“Administrative Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Annual Perfection Certificate” means a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by an authorized officer of the
Borrower.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01.

 

“Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

 

“Collateral Proceeds Deposit Account” means any cash collateral account
established as provided in Section 3.04(b).

 

“Collateral Agent” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any United States copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.

 

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States, whether as author, assignee, transferee or otherwise, and (b)
all registrations and applications for registration of any such copyright in the
United States, including registrations, recordings, supplemental registrations
and pending applications for registration in the United States Copyright Office
(or any successor office), including those listed on Schedule III.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Effective Date Perfection Certificate” has the meaning assigned to such term in
the Credit Agreement.

 

2



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, or any obligations convertible
into or exchangeable for, or giving any person a right, option or warrant to
acquire such equity interests or such convertible or exchangeable obligations.

 

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

 

“General Intangibles” means all choses in action and causes of action and all
other intangible personal property of any Grantor of every kind and nature
(other than Accounts) now owned or hereafter acquired by any Grantor, including
all rights and interests in partnerships, limited partnerships, limited
liability companies and other unincorporated entities, corporate or other
business records, indemnification claims, contract rights (including rights
under leases, whether entered into as lessor or lessee, Hedging Agreements and
other agreements), Intellectual Property, goodwill, registrations, franchises,
tax refund claims and any letter of credit, guarantee, claim, security interest
or other security held by or granted to any Grantor to secure payment by an
Account Debtor of any of the Accounts.

 

“Grantors” means Level 3, the Borrower and the Subsidiary Grantors.

 

“Intellectual Property” means all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor
in the United States, including inventions, designs, Patents, Copyrights,
Licenses, Trademarks, trade secrets, confidential or proprietary technical and
business information, know-how, show-how or other data or information, software
and databases and all embodiments or fixations thereof and related
documentation, registrations and franchises, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing.

 

“Lenders” has the meaning assigned to such term in the preliminary statement of
this Agreement.

 

“Level 3” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Level 3 LLC” means Level 3 Communications LLC, a Delaware limited liability
company.

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party, including
those listed on Schedule III (other than those license agreements in existence
on the date hereof and listed on Schedule III and those license agreements
entered into after the date hereof, which by their terms prohibit assignment or
a grant of a security interest by such Grantor as licensee thereunder).

 

3



--------------------------------------------------------------------------------

“MLCC” has the meaning assigned to such term in the preamble of this Agreement.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Obligations” means (a) the due and punctual payment of (i) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans (including Loans pursuant
to Additional Tranches), when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise and (ii) all other
monetary obligations of the Borrower to any of the Secured Parties under the
Credit Agreement and each of the other Loan Documents, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), (b) the due and punctual
performance of all other obligations of the Borrower under or pursuant to the
Credit Agreement and each of the other Loan Documents, and (c) the due and
punctual payment and performance of all the obligations of each Loan Party other
than the Borrower under or pursuant to this Agreement and each of the other Loan
Documents.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a United States patent,
now or hereafter owned by any third party, is in existence, and all rights of
any Grantor under any such agreement.

 

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States, all registrations and
recordings thereof, and all applications for letters patent of the United
States, including registrations, recordings and pending applications in the
United States Patent and Trademark Office (or any successor), including those
listed on Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof in the United States, and
the inventions disclosed or claimed therein, including the right to make, use
and/or sell the inventions disclosed or claimed therein in the United States.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

 

“Pledged Debt Securities” has the meaning assigned to such term in Section 2.01.

 

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all

 

4



--------------------------------------------------------------------------------

certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

 

“Pledged Equity Interests” has the meaning assigned to such term in Section
3.01.

 

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Collateral Agent, (d) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document and (e) the successors and
assigns of each of the foregoing.

 

“Security Interest” has the meaning assigned to such term in Section 4.01.

 

“Subsidiary Grantors” means (a) the Subsidiaries of Level 3 identified on
Schedule I and (b) each other Subsidiary of Level 3 that becomes a party to this
Agreement as a Subsidiary Grantor after the date hereof.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any United States trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.

 

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor in the United States: (a) all trademarks, service marks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office
(or any successor office) or any similar offices in any State of the United
States, and all extensions or renewals thereof, including those listed on
Schedule III, (b) all goodwill associated therewith or symbolized thereby and
(c) all other assets, rights and interests that uniquely reflect or embody such
goodwill.

 

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state.

 

ARTICLE II

 

Pledge of Securities

 

SECTION 2.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby pledges to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a security interest in, all of such
Grantor’s right, title and interest in, to and under (a) all Equity Interests
listed on Schedule II, all other Equity Interests owned by such Grantor

 

5



--------------------------------------------------------------------------------

on the date hereof (other than Equity Interests issued by Subsidiaries (1) not
engaged to any extent in the Telecommunications/IS Business or (2) that are not
Material Subsidiaries) and any other Equity Interests that are obtained in the
future by such Grantor (other than Equity Interests issued by Subsidiaries (1)
not engaged to any extent in the Telecommunications/IS Business or (2) that are
not Material Subsidiaries), and the certificates representing all such Equity
Interests (the “Pledged Equity Interests”); provided, however, that (i) the
Pledged Equity Interests shall not include (1) more than 65% of the issued and
outstanding voting Equity Interests in Level 3 Communications Canada Co. or (2)
any Equity Interest of any Foreign Subsidiary other than Level 3 Communications
Canada Co. and (ii) after the Enhanced Collateral Date, the Pledged Equity
Interests shall exclude Equity Interests issued by (1) Software Spectrum, Inc.
(“Software”), (2) Eldorado Marketing, Inc. (“Eldorado”), and (3) (i)Structure,
LLC (together with Software and Eldorado, the “Excluded Subsidiaries”); (b) the
debt securities owned by such Grantor on the date hereof (including those listed
opposite the name of such Grantor on Schedule II) and any debt securities that
are obtained in the future by such Grantor, and the promissory notes and any
other instruments evidencing such debt securities (the “Pledged Debt
Securities”); (c) all other property that may be delivered to and held by the
Collateral Agent pursuant to the terms of this Section 2.01; (d) subject to
Section 2.06, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (a) and (b) above; (e) subject to Section 2.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (a), (b), (c) and (d) above; and (f) all Proceeds of any
of the foregoing (the items referred to in clauses (a) through (f) above being
collectively referred to as the “Pledged Collateral”).

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the ratable benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

SECTION 2.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Collateral Agent any and all
Pledged Securities. Notwithstanding the foregoing, promptly after the Enhanced
Collateral Date, the Collateral Agent agrees to deliver or cause to be delivered
to the applicable Grantors the Equity Interests issued by the Excluded
Subsidiaries and their corresponding instruments of transfer.

 

(b) Each Grantor will cause the Loan Proceeds Note, the Offering Proceeds Note,
the Parent Intercompany Note and any additional Indebtedness of Level 3 LLC to
Level 3 to be evidenced by either the Parent Intercompany Note or another duly
executed promissory note to be pledged and delivered to the Collateral Agent,
duly endorsed in a manner satisfactory to the Collateral Agent. Each Grantor
will cause the security interests granted hereby for Indebtedness for borrowed
money owed to such Grantor to be at all times first priority perfected security
interests. Upon the occurrence and during the continuance of an Event of
Default, each Grantor will cause any other

 

6



--------------------------------------------------------------------------------

Indebtedness for borrowed money owed to such Grantor by any person in an amount
that exceeds $1,000,000 that is evidenced by a duly executed promissory note to
be pledged and delivered to the Collateral Agent, duly endorsed in a manner
satisfactory to the Collateral Agent.

 

(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities shall be
accompanied by undated stock powers duly executed in blank or other instruments
of transfer satisfactory to the Collateral Agent and by such other instruments
and documents as the Collateral Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral shall be accompanied by
proper instruments of assignment duly executed by the applicable Grantor and
such other instruments or documents as the Collateral Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule
II and made a part hereof; provided that the failure to attach any such schedule
hereto shall not affect the validity of such pledge of such Pledged Securities.
Each schedule so delivered shall supplement any prior schedules so delivered.

 

SECTION 2.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:

 

(a) on the date hereof, Schedule II correctly sets forth the percentage of the
issued and outstanding Equity Interests of each class of the issuer thereof
represented by the Pledged Equity Interests and includes all Equity Interests,
debt securities and promissory notes required to be pledged hereunder in order
to satisfy the Guarantee and Collateral Requirement;

 

(b) except for the security interests granted hereunder, each of the Grantors
(i) is on the date hereof and, subject to any transfers made in compliance with
the Credit Agreement, will continue to be the direct owner, beneficially and of
record, of the Pledged Securities indicated on Schedule II as owned by such
Grantor, (ii) on the date hereof holds the same free and clear of all Liens,
(iii) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than Liens created by this Agreement or as permitted by the
Credit Agreement and transfers made in compliance with the Credit Agreement, and
(iv) subject to Section 2.06, will cause any and all Pledged Collateral, whether
for value paid by the Grantor or otherwise, to be forthwith deposited with the
Collateral Agent and pledged or assigned hereunder;

 

(c) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, and subject to the obtaining of any approvals
referred to in Section 5.18, the Pledged Collateral (other than Pledged
Collateral representing less than all of the Equity Interests of a person) is on
the date hereof and will continue to be freely transferable and assignable, and
none of the Pledged Collateral is on the date hereof or will be subject to any
option, right of first refusal, shareholders agreement, charter or by-law
provision or contractual

 

7



--------------------------------------------------------------------------------

restriction of any nature that might prohibit, impair, delay or otherwise affect
the pledge of such Pledged Collateral hereunder, the sale or disposition thereof
pursuant hereto or the exercise by the Collateral Agent of rights and remedies
hereunder;

 

(d) each of the Grantors (i) on the date hereof, has the power and authority to
pledge the Pledged Collateral pledged by it hereunder in the manner hereby done
or contemplated and (ii) will defend its title or interest thereto or therein
against any and all Liens (other than Liens created by this Agreement or as
permitted by the Credit Agreement), however arising, of all persons whomsoever;

 

(e) on the date hereof, no consent or approval of any Governmental Authority,
any securities exchange or any other person was or is necessary to the validity
of the pledge of the Pledged Collateral effected hereby (other than such as have
been obtained and are in full force and effect or as may required as provided in
Section 5.18 hereof);

 

(f) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will obtain a legal, valid and
perfected first priority lien upon and security interest in such Pledged
Securities as security for the payment and performance of the Obligations; and

 

(g) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein.

 

SECTION 2.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests. Each Grantor represents and warrants that none of the
interests in any limited liability company or limited partnership controlled by
any Grantor and pledged hereunder are represented by a certificate or are
“securities” within the meaning of Article 8 of the New York UCC, and covenants
and agrees that it shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the New York UCC or issue any
certificate representing such interest, unless it provides prior written
notification to the Collateral Agent of such election and immediately pledges
and delivers any such certificate to the Collateral Agent pursuant to the terms
hereof.

 

SECTION 2.05. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Collateral Agent. Each
Grantor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Grantor. The Collateral Agent shall at all times
have the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.

 

8



--------------------------------------------------------------------------------

SECTION 2.06. Voting Rights; Dividends and Interest, etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent shall have given the Grantors at least two Business Days’ notice of its
intent to exercise its rights under this Agreement (which notice shall be deemed
to have been given immediately upon the occurrence of an Event of Default with
respect to Level 3 or the Borrower under paragraph (i) or (j) of Article VII of
the Credit Agreement):

 

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided, however, that such
rights and powers shall not be exercised in any manner that could materially and
adversely affect the rights inuring to a holder of any Pledged Securities or the
rights and remedies of any of the Collateral Agent or the other Secured Parties
under this Agreement or the Credit Agreement or any other Loan Document or the
ability of the Secured Parties to exercise the same.

 

(ii) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to each Grantor, all such proxies, powers of attorney
and other instruments as a Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above.

 

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities (including in respect of the Loan Proceeds
Note) to the extent and only to the extent that such dividends, interest,
principal and other distributions are permitted by, and otherwise paid or
distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents and applicable laws; provided, however, that
any noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral, and shall not be commingled by such Grantor with any of its
other funds or property but shall be held separate and apart therefrom, shall be
held in trust for the benefit of the Collateral Agent and shall be forthwith
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsement). This paragraph (iii) shall not apply to dividends
between or among the Borrower and the Subsidiary Grantors only of property
subject to a perfected security interest under this

 

9



--------------------------------------------------------------------------------

Agreement; provided that the Borrower notifies the Collateral Agent in writing,
specifically referring to this Section 2.06, at the time of such dividend and
takes any actions the Collateral Agent reasonably specifies to ensure the
continuance of its perfected security interest in such property under this
Agreement.

 

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified)
the Grantors of the suspension of their rights under paragraph (a)(iii) of this
Section 2.06, then all rights of any Grantor to dividends, interest, principal
or other distributions (including in respect of the Loan Proceeds Note) that
such Grantor is authorized to receive pursuant to paragraph (a)(iii) of this
Section 2.06 shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Grantor and shall be forthwith delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement). Any and all money and other property paid over to or received by
the Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02. After all Events of
Default have been cured or waived and the applicable Grantor or Grantors have
delivered to the Administrative Agent certificates to that effect, the
Collateral Agent shall, promptly after all such Events of Default have been
cured or waived, repay to each Grantor (without interest) all dividends,
interest, principal or other distributions that such Grantor would otherwise be
permitted to retain pursuant to the terms of paragraph (a)(iii) of this Section
2.06 and that remain in such account.

 

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified)
the Grantors of the suspension of their rights under paragraph (a)(i) of this
Section 2.06, then all rights of any Grantor to exercise the voting and
consensual rights and powers it is entitled to exercise pursuant to paragraph
(a)(i) of this Section 2.06, and the obligations of the Collateral Agent under
paragraph (a)(ii) of this Section 2.06, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers; provided that, unless otherwise directed by the Required Lenders, the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights.

 

(d) Any notice given by the Collateral Agent to the Grantors exercising its
rights under paragraph (a) of this Section 2.06 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Collateral

 

10



--------------------------------------------------------------------------------

Agent in its sole and absolute discretion) and without waiving or otherwise
affecting the Collateral Agent’s rights to give additional notices from time to
time suspending other rights so long as an Event of Default has occurred and is
continuing.

 

ARTICLE III

 

Security Interests in Personal Property

 

SECTION 3.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
security interest (the “Security Interest”) in, all right, title or interest in
or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):

 

(i) all Accounts;

 

(ii) all Chattel Paper;

 

(iii) all cash and Deposit Accounts;

 

(iv) all Documents;

 

(v) all Equipment;

 

(vi) all General Intangibles;

 

(vii) all Instruments;

 

(viii) all Inventory;

 

(ix) all Investment Property;

 

(x) all Letter-of-Credit Rights;

 

(xi) all Commercial Tort Claims;

 

(xii) all fixtures;

 

(xiii) all books and records pertaining to the Article 9 Collateral; and

 

(xiv) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
person with respect to any of the foregoing.

 

11



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Article 9 Collateral shall not include any of
the following assets now owned or hereafter acquired which would otherwise be
included in the Article 9 Collateral: (a) assets transferred to a person that is
not a Grantor, and is not required under the Credit Agreement to become a
Grantor, in compliance with the Credit Agreement, (b) assets subject to Liens
permitted by Section 6.05(i), 6.05(ii)(2), (3) or (4), 6.05(iv) or 6.05(v) of
the Credit Agreement to the extent the documentation creating such Liens or
governing the Indebtedness secured thereby would prohibit Liens on such assets
created hereunder and (c) assets which contain a valid and enforceable
prohibition on the creation of a security interest therein to the extent and so
long as such prohibition remains in effect and is valid and effective to
prohibit the creation of a security interest therein notwithstanding Sections
9-406 through 9-408 of the applicable Uniform Commercial Code (d) Vehicles, (e)
aircraft, (f) real estate interests (including but not limited to leasehold
interests), other than fixtures, (g) Equity Interests expressly excluded by the
proviso to Section 2.01(a), (h) Equity Interests issued by Subsidiaries that are
not Material Subsidiaries and that are excluded from the Pledged Collateral and
(i) rights created under foreign registrations and applications with respect to
Intellectual Property (collectively, the “Excluded Collateral”).

 

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Article 9 Collateral as all assets of
such Grantor or words of similar effect (it being understood that such
description shall not result in the creation of a security interest in any
assets expressly excluded from the Article 9 Collateral by the immediately
preceding paragraph), and (ii) contain the information required by Article 9 of
the Uniform Commercial Code of each applicable jurisdiction for the filing of
any financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor and (B) in the case of a financing statement filed
as a fixture filing, a sufficient description of the real property to which such
Article 9 Collateral relates. Each Grantor agrees to provide information, other
than real property descriptions, to the Collateral Agent promptly upon request.
It is understood that no Grantor shall have any obligation to provide a real
property description for central fixture filings or local fixture filings.

 

Each Grantor also ratifies its authorization for the Collateral Agent to file in
any relevant jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.

 

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office)
such documents as may be necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
each Grantor, without the signature of any Grantor, and naming any Grantor or
the Grantors as debtors and the Collateral Agent as secured party.

 

12



--------------------------------------------------------------------------------

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

 

SECTION 3.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

 

(a) On the date hereof, each Grantor has good and valid rights in and title to
the Article 9 Collateral with respect to which it has purported to grant a
Security Interest hereunder and has full power and authority to grant to the
Collateral Agent the Security Interest in such Article 9 Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other person
other than any consent or approval that has been obtained.

 

(b) The Effective Date Perfection Certificate has been duly prepared, completed
and executed and the information set forth therein (including (x) the exact
legal name of each Grantor and (y) the jurisdiction of organization of each
Grantor) is correct and complete as of the Effective Date. Uniform Commercial
Code financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations containing a description of the
Article 9 Collateral have been prepared by the Collateral Agent based upon the
information provided to the Administrative Agent in the Effective Date
Perfection Certificate for filing in each governmental, municipal or other
office specified in Schedule 2 to the Effective Date Perfection Certificate (or
specified by notice from the Borrower to the Administrative Agent after the
Effective Date in the case of filings, recordings or registrations required by
Sections 5.03 or 5.12 of the Credit Agreement), which are all the filings,
recordings and registrations (other than filings required to be made in the
United States Patent and Trademark Office and the United States Copyright Office
in order to perfect the Security Interest in Article 9 Collateral consisting of
United States Patents, Trademarks and Copyrights) that are necessary as of the
Effective Date to publish notice of and protect the validity of and to establish
a legal, valid and perfected security interest in favor of the Collateral Agent
(for the ratable benefit of the Secured Parties) in respect of all Article 9
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements. Each Grantor represents and warrants on the date
hereof, that a fully executed agreement in the form hereof and containing a
description of all Article 9 Collateral consisting of Intellectual Property with
respect to United States Patents and United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights have been delivered to the Collateral Agent
for recording by the United States Patent and Trademark Office

 

13



--------------------------------------------------------------------------------

and the United States Copyright Office pursuant to 35 U.S.C. §261, 15 U.S.C.
§1060 or 17 U.S.C. §205 and the regulations thereunder, as applicable, and
otherwise as may be required pursuant to the laws of any other necessary
jurisdiction, to protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Collateral Agent (for the ratable
benefit of the Secured Parties) in respect of all Article 9 Collateral
consisting of Patents, Trademarks and Copyrights in which a security interest
may be perfected by filing, recording or registration in the United States (or
any political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
Patents, Trademarks and Copyrights (or registration or application for
registration thereof) acquired or developed after the date hereof).

 

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of this
Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable. The Security Interest is and shall be
prior to any other Lien on any of the Article 9 Collateral, other than Liens
expressly permitted pursuant to Section 6.05 of the Credit Agreement.

 

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 6.05 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable laws covering any Article 9 Collateral, (ii) any
assignment in which any Grantor assigns any Collateral or any security agreement
or similar instrument covering any Article 9 Collateral with the United States
Patent and Trademark Office or the United States Copyright Office or (iii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement.

 

SECTION 3.03. Covenants. (a) Each Grantor agrees to maintain, at its own cost
and expense, such complete and accurate records with respect to the Article 9

 

14



--------------------------------------------------------------------------------

Collateral as is prudent in the conduct of its business, and, at such time or
times as the Collateral Agent may reasonably request, to prepare and deliver as
soon as reasonably practicable to the Collateral Agent a duly certified schedule
or schedules in form and detail satisfactory to the Collateral Agent showing the
identity, amount and location of any and all Article 9 Collateral.

 

(b) Each Grantor shall, at its own expense, take any and all actions necessary
to defend title to the Article 9 Collateral against all persons and to defend
the Security Interest of the Collateral Agent in the Article 9 Collateral and
the priority thereof against any Lien not expressly permitted pursuant to
Section 6.05 of the Credit Agreement. Notwithstanding the foregoing, in no event
shall any Grantor be required to provide descriptions of real estate for central
fixture filings or local fixture filings.

 

(c) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time request to better
assure, preserve, protect and perfect the Security Interest and the rights and
remedies created hereby, including the payment of any fees and Taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings, other than central fixture filings that require a real property
description and local fixture filings) or other documents in connection herewith
or therewith. Without limiting the generality of the foregoing, each Grantor
hereby authorizes the Collateral Agent, with prompt notice thereof to the
Grantors, to supplement this Agreement by supplementing Schedule III or adding
additional schedules hereto to specifically identify any asset or item that may,
in the Collateral Agent’s judgment, constitute Copyrights, Licenses, Patents or
Trademarks; provided that any Grantor shall have the right, exercisable within
10 days after it has been notified by the Collateral Agent of the specific
identification of such Collateral, to advise the Collateral Agent in writing of
any material inaccuracy of the representations and warranties made by such
Grantor hereunder with respect to such Collateral. Each Grantor agrees that it
will use its best efforts to take such action as shall be necessary in order
that all representations and warranties hereunder shall be true and correct in
all material respects with respect to such Collateral within 30 days after the
date it has been notified by the Collateral agent of the specific identification
of such Collateral.

 

(d) The Collateral Agent and such persons as the Collateral Agent may designate
shall have the right, at the Grantors’ own cost and expense, to inspect the
Article 9 Collateral, all records related thereto (and to make extracts and
copies from such records) and the premises upon which any of the Article 9
Collateral is located, to discuss the Grantors’ affairs with the officers of the
Grantors and their independent accountants and to verify under reasonable
procedures, in accordance with Section 5.03 of the Credit Agreement, the
validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, the Article 9 Collateral, including, in the case of
Accounts or Article 9 Collateral in the possession of any third person, by
contacting Account Debtors (only during the existence of a Default) or the third
person possessing such Article 9 Collateral for the purpose of making such a
verification. The Collateral Agent shall have the absolute right to share any
information it gains from such inspection

 

15



--------------------------------------------------------------------------------

or verification with any Secured Party. The rights under this paragraph may only
be exercised if an Event of Default has occurred and is continuing.

 

(e) At its option, the Collateral Agent may discharge past due Taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not expressly
permitted pursuant to Section 6.05 of the Credit Agreement, and may pay for the
maintenance and preservation of the Article 9 Collateral to the extent any
Grantor fails to do so as required by the Credit Agreement or this Agreement,
and each Grantor jointly and severally agrees to reimburse the Collateral Agent
on demand for any payment made or any expense incurred by the Collateral Agent
pursuant to the foregoing authorization; provided, however, that nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Collateral Agent or any Secured Party to cure
or perform, any covenants or other promises of any Grantor with respect to
Taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

 

(f) Upon the occurrence and during the continuance of an Event of Default, if at
any time any Grantor shall take a security interest in any property of an
Account Debtor or any other person to secure payment and performance of an
Account in excess of $1,000,000, such Grantor shall promptly assign such
security interest to the Collateral Agent. Such assignment need not be filed of
public record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
person granting the security interest.

 

(g) As between each Grantor, the Collateral Agent and the Secured Parties, each
Grantor shall remain liable to observe and perform all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral, all in accordance with the
terms and conditions thereof, and each Grantor jointly and severally agrees to
indemnify and hold harmless the Collateral Agent and the Secured Parties from
and against any and all liability for such performance.

 

(h) None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by Section
6.05 of the Credit Agreement. None of the Grantors shall make or permit to be
made any transfer of the Article 9 Collateral, except as expressly permitted by
Sections 6.07, 6.08, 6.10 and 9.14 of the Credit Agreement.

 

(i) None of the Grantors will, without the Collateral Agent’s prior written
consent, grant any extension of the time of payment of any Accounts included in
the Article 9 Collateral, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises, compoundings or settlements granted
or made in good faith in the prudent conduct of the business of such Grantor.

 

16



--------------------------------------------------------------------------------

(j) The Grantors, at their own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Inventory and Equipment in
accordance with the requirements set forth in Section 5.07 of the Credit
Agreement. Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and attorney-in-fact)
for the purpose, upon the occurrence and during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto. In the event that any Grantor at any time or times shall fail
to obtain or maintain any of the policies of insurance required hereby or under
the Credit Agreement or to pay any premium in whole or part relating thereto,
the Collateral Agent may, without waiving or releasing any obligation or
liability of the Grantors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent deems
advisable. All sums disbursed by the Collateral Agent in connection with this
paragraph, including attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be payable, upon demand, by the Grantors to the
Collateral Agent and shall be additional Obligations secured hereby.

 

(k) Each Grantor shall maintain, in form and manner reasonably satisfactory to
the Collateral Agent, records of its Chattel Paper and its books, records and
documents evidencing or pertaining thereto in accordance with prudent business
practices.

 

SECTION 3.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Article 9 Collateral, each
Grantor agrees, in each case at such Grantor’s own expense, to take the
following actions with respect to the following Article 9 Collateral:

 

(a) Instruments. Upon the occurrence and during the continuance of an Event of
Default, if any Grantor shall at any time hold or acquire any Instruments in
excess of $1,000,000, such Grantor shall forthwith endorse, assign and deliver
the same to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
specify.

 

(b) Deposit Accounts. Each Grantor shall deposit the net cash proceeds from any
sale of Collateral in a Deposit Account (the “Collateral Proceeds Deposit
Account”). For each Collateral Proceeds Deposit Account that any Grantor at any
time opens or maintains, such Grantor shall either (i) cause the depositary bank
to agree to comply at any time with instructions from the Collateral Agent to
such depositary bank directing the disposition of funds from time to time
credited to such Collateral Proceeds Deposit Account, without further consent of
such Grantor or any other person, pursuant to an agreement in form

 

17



--------------------------------------------------------------------------------

and substance satisfactory to the Collateral Agent or (ii) arrange for the
Collateral Agent to become the customer of the depositary bank with respect to
the Collateral Proceeds Deposit Account, and in either case the Grantor will be
permitted to withdraw funds from such Collateral Proceeds Deposit Account only
with the consent of the Collateral Agent. The Collateral Agent agrees with each
Grantor that the Collateral Agent shall not give any such instructions or
withhold any withdrawal rights from any Grantor (to the extent such rights are
to be exercised in a manner consistent with the Credit Agreement), unless an
Event of Default has occurred and is continuing, or, after giving effect to any
withdrawal, would occur. The provisions of this paragraph shall not apply to (A)
any Collateral Proceeds Deposit Account for which any Grantor, the depositary
bank and the Collateral Agent have entered into a cash collateral agreement
specially negotiated among such Grantor, the depositary bank and the Collateral
Agent for the specific purpose set forth therein and (B) Collateral Proceeds
Deposit Accounts for which the Collateral Agent is the depositary. In no event
shall a control agreement or a cash collateral agreement be required for any
Deposit Account other than a Collateral Proceeds Deposit Account regardless of
whether the Collateral Agent is the depositary for such Deposit Account.

 

(c) Investment Property. Except to the extent otherwise provided in Article II,
if any Grantor shall at any time hold or acquire any certificated securities,
such Grantor shall forthwith endorse, assign and deliver the same to the
Collateral Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may from time to time specify. If any
securities now or hereafter acquired by any Grantor are uncertificated (other
than the securities in Software, the limited liability companies and the limited
partnerships pledged hereunder) and are issued to such Grantor or its nominee
directly by the issuer thereof, such Grantor shall immediately notify the
Collateral Agent thereof and, at the Collateral Agent’s request and option,
pursuant to an agreement in form and substance satisfactory to the Collateral
Agent, either (a) cause the issuer to agree to comply with instructions from the
Collateral Agent as to such securities, without further consent of any Grantor
or such nominee, or (b) arrange for the Collateral Agent to become the
registered owner of the securities. If any securities, whether certificated or
uncertificated, or other Investment Property now or hereafter acquired by any
Grantor are held by such Grantor or its nominee through a Securities
Intermediary or Commodity Intermediary, such Grantor shall immediately notify
the Collateral Agent thereof and, at the Collateral Agent’s request and option,
pursuant to an agreement in form and substance satisfactory to the Collateral
Agent, either (a) cause such Securities Intermediary or Commodity Intermediary,
as the case may be, to agree to comply with Entitlement Orders or other
instructions from the Collateral Agent to such Securities Intermediary as to
such securities or other Investment Property, or (as the case may be) to apply
any value distributed on account of any commodity contract as directed by the
Collateral Agent to such Commodity Intermediary, in each case without further
consent of any Grantor or such nominee, or (b) in the case of Financial Assets
(as governed by Article 8 of the New York UCC) or other Investment Property held
through a Securities

 

18



--------------------------------------------------------------------------------

Intermediary, arrange for the Collateral Agent to become the Entitlement Holder
with respect to such Investment Property, with the Grantor being permitted, only
with the consent of the Collateral Agent, to exercise rights to withdraw or
otherwise deal with such Investment Property. The Collateral Agent agrees with
each of the Grantors that the Collateral Agent shall not give any such
Entitlement Orders or instructions or directions to any such issuer, Securities
Intermediary or Commodity Intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by any Grantor, unless an Event
of Default has occurred and is continuing, or, after giving effect to any such
investment and withdrawal rights would occur. The provisions of this paragraph
shall not apply to any Financial Assets credited to a Securities Account for
which the Collateral Agent is the Securities Intermediary.

 

(d) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Collateral Agent thereof
and, at the request of the Collateral Agent, shall take such action as the
Collateral Agent may request to vest in the Collateral Agent control under New
York UCC Section 9-105 of such Electronic Chattel Paper or control under Section
201 of the Federal Electronic Signatures in Global and National Commerce Act or,
as the case may be, Section 16 of the Uniform Electronic Transactions Act, as so
in effect in such jurisdiction, of such transferable record. The Collateral
Agent agrees with such Grantor that the Collateral Agent will arrange, pursuant
to procedures satisfactory to the Collateral Agent and so long as such
procedures will not result in the Collateral Agent’s loss of control, for the
Grantor to make alterations to the Electronic Chattel Paper or transferable
record permitted under UCC Section 9-105 or, as the case may be, Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or Section
16 of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such Electronic Chattel Paper or transferable record.

 

(e) Letter-of-Credit Rights. Upon the occurrence and during the continuance of
an Event of Default, if any Grantor is at any time a beneficiary under any
letter of credit now or hereafter issued in favor of such Grantor that is in an
amount greater than $5,000,000, such Grantor shall promptly notify the
Collateral Agent thereof and, at the request and option of the Collateral Agent,
such Grantor shall, pursuant to an agreement in form and substance satisfactory
to the Collateral Agent, either (i) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under the letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of the letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the letter of credit

 

19



--------------------------------------------------------------------------------

are to be paid to the applicable Grantor unless an Event of Default has occurred
or is continuing.

 

(f) Commercial Tort Claims. If any Grantor shall at any time hold or acquire any
Commercial Tort Claims that, individually or in the aggregate, are in an amount
greater than $15,000,000, the Grantor shall, at the time that delivery of any
financial statements is required pursuant to Section 5.01(a) or (b) of the
Credit Agreement, notify the Collateral Agent thereof in a writing signed by
such Grantor including a summary description of such claim and grant to the
Collateral Agent in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance satisfactory to the Collateral Agent.

 

SECTION 3.05. Covenants regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor (either itself or through its licensees or sublicenses) agrees,
in accordance with the prudent practices of companies similarly situated and in
the same or similar businesses, for each Patent that is material to the conduct
of the business of Level 3 and its Subsidiaries, taken as a whole, (i) to
maintain such Patent so that it will not become invalidated or dedicated to the
public and (ii) that it shall continue to mark any products covered by such
Patent with the relevant patent number as necessary and sufficient to establish
and preserve its maximum rights under applicable patent laws.

 

(b) Each Grantor (either itself or through its licensees or its sublicensees)
will, in accordance with the prudent practices of companies similarly situated
and in the same or similar businesses, for each Trademark material to the
conduct of the business of Level 3 and its Subsidiaries, taken as a whole, (i)
maintain such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (ii) maintain the quality of products and services
offered under such Trademark, (iii) display such Trademark with notice of
Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law and (iv) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third party rights.

 

(c) Each Grantor (either itself or through its licensees or sublicensees) will,
in accordance with the prudent practices of companies similarly situated and in
the same or similar businesses, for each work covered by a Copyright that is
material to the conduct of the business of Level 3 and its Subsidiaries, taken
as a whole, continue to publish, reproduce, display, adopt and distribute the
work with appropriate copyright notice as necessary and sufficient to establish
and preserve its maximum rights under applicable copyright laws.

 

(d) Each Grantor shall notify the Collateral Agent promptly if it knows or has
reason to know that any Patent, Trademark or Copyright that is material to the
conduct of the business of Level 3 and its Subsidiaries, taken as a whole, may
become abandoned, lost or dedicated to the public, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, United States Copyright Office or any court or similar office
of any country) regarding such Grantor’s

 

20



--------------------------------------------------------------------------------

ownership of any such Patent, Trademark or Copyright, its right to register the
same, or its right to keep and maintain the same.

 

(e) In no event shall any Grantor, either itself or through any agent, employee,
licensee or designee, file an application for any Patent, Trademark or Copyright
(or for the registration of any Trademark or Copyright) with the United States
Patent and Trademark Office, United States Copyright Office or any office or
agency in any political subdivision of the United States or in any other country
or any political subdivision thereof, with respect to any of the same which is
material to the conduct of the business of Level 3 and its Subsidiaries, taken
as a whole, unless it promptly informs the Collateral Agent, and, upon the
reasonable request of the Collateral Agent, executes and delivers any and all
agreements, instruments, documents and papers as the Collateral Agent may
request to evidence the Collateral Agent’s security interest in such Patent,
Trademark or Copyright, and each Grantor hereby appoints the Collateral Agent as
its attorney-in-fact to execute and file such writings for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed; such
power, being coupled with an interest, is irrevocable.

 

(f) Each Grantor will take all necessary steps that it deems appropriate under
the circumstances and are consistent with the practice in any proceeding before
the United States Patent and Trademark Office, United States Copyright Office or
any office or agency in any political subdivision of the United States or in any
other country or any political subdivision thereof, to maintain and pursue each
application relating to any Patent, Trademark and/or Copyright (and to obtain
the relevant grant or registration) that is material to the conduct of the
business of Level 3 and its Subsidiaries, taken as a whole, and to maintain each
issued Patent and each registration of the Trademarks and Copyrights that is
material to the conduct of the business of Level 3 and its Subsidiaries, taken
as a whole, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

 

(g) In the event that any Grantor knows or has reason to believe that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright that is
material to the conduct of the business of Level 3 and its Subsidiaries, taken
as a whole, has been or is about to be infringed, misappropriated or diluted by
a third party, such Grantor promptly shall notify the Collateral Agent and
shall, if consistent with its good business judgment, promptly sue for
infringement, misappropriation or dilution and to recover any and all damages
for such infringement, misappropriation or dilution, and take such other actions
as are appropriate under the circumstances to protect such Article 9 Collateral.
Such Grantor may discontinue or settle any such suit or other action if the
Grantor deems such discontinuance or settlement to be appropriate in its
reasonable business judgment.

 

(h) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall, at the request of the Collateral Agent, use its best efforts to
obtain all requisite consents or approvals by the licensor of each Copyright
License,

 

21



--------------------------------------------------------------------------------

Patent License or Trademark License to effect the assignment of all such
Grantor’s right, title and interest thereunder to the Collateral Agent or its
designee.

 

ARTICLE IV

 

Remedies

 

SECTION 4.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the Collateral Agent, or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Collateral Agent
shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained), (b) with or without
legal process and with or without prior notice or demand for performance, to
take possession of the Article 9 Collateral and without liability for trespass
to enter any premises where the Article 9 Collateral may be located for the
purpose of taking possession of or removing the Article 9 Collateral and,
generally, to exercise any and all rights afforded to a secured party under the
Uniform Commercial Code or other applicable law and (c) with respect to any of
the Pledged Debt Securities, to demand payment of the principal of and interest
on any Pledged Debt Securities (each Grantor hereby irrevocably making,
constituting and appointing the Collateral Agent as such Grantor’s true and
lawful agent and attorney-in-fact for such purpose). Without limiting the
generality of the foregoing, each Grantor agrees that the Collateral Agent shall
have the right, subject to the mandatory requirements of applicable law, to sell
or otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Collateral Agent shall deem appropriate.
The Collateral Agent shall be authorized at any such sale (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers to persons
who will represent and agree that they are purchasing the Collateral for their
own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Collateral Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold. Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and the Grantors hereby waive (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

 

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of Section
9-611 of the New York UCC or its equivalent in other jurisdictions) of the
Collateral Agent’s intention to make any sale of Collateral. Such notice, in the
case of a

 

22



--------------------------------------------------------------------------------

public sale, shall state the time and place for such sale and, in the case of a
sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or portion thereof, will first be offered for sale at such board or exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Collateral Agent may fix and
state in the notice (if any) of such sale. At any such sale, the Collateral, or
portion thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Collateral Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted
by law, private) sale made pursuant to this Section, any Secured Party may bid
for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Collateral Agent shall be free to carry
out such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Collateral Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Obligations
paid in full. As an alternative to exercising the power of sale herein conferred
upon it, the Collateral Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 4.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

 

SECTION 4.02. Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, as follows:

 

23



--------------------------------------------------------------------------------

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent or the Collateral Agent (in their capacity as such hereunder or under any
other Loan Document) in connection with such collection, sale, foreclosure or
realization or otherwise in connection with this Agreement, any other Loan
Document or any of the Obligations, including all court costs and the fees and
expenses of its agents and legal counsel, the repayment of all advances made by
the Administrative Agent hereunder or under any other Loan Document on behalf of
any Grantor and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document;

 

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

 

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Collateral Agent shall have absolute discretion (as between the Secured
Parties and the Grantors) as to the time of application of any such proceeds,
moneys or balances in accordance with this Agreement. Upon any sale of
Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

 

SECTION 4.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this Article
at such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby grants to the Collateral Agent an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to the Grantors) to use, license or sublicense any of the
Article 9 Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Collateral Agent
shall be exercised, at the option of the Collateral Agent, only upon the
occurrence and during the continuation of an Event of Default; provided,
however, that any license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.

 

SECTION 4.04. Securities Act, etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future

 

24



--------------------------------------------------------------------------------

circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
“blue sky” or other state securities laws or similar laws analogous in purpose
or effect. Each Grantor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion (a) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with such number of purchasers as the
Collateral Agent determines to be reasonable to effect such sale. Each Grantor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions. In the event of any such sale, the Collateral Agent shall
incur no responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Collateral Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this Section
5.04 will apply notwithstanding the existence of a public or private market upon
which the quotations or sales prices may exceed substantially the price at which
the Collateral Agent sells.

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Grantor shall be given to it in care of the Borrower as provided in
Section 9.01 of the Credit Agreement.

 

SECTION 5.02. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit

 

25



--------------------------------------------------------------------------------

Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Obligations or this Agreement.

 

SECTION 5.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Collateral Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended under the Credit Agreement, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any fee or any other amount payable under any Loan Document is outstanding.

 

SECTION 5.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Loan Party and the Collateral Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Collateral Agent and the other Secured Parties
and their respective successors and assigns, except that no Loan Party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.

 

SECTION 5.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

SECTION 5.06. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement

 

26



--------------------------------------------------------------------------------

of its expenses incurred hereunder to the extent provided in Section 9.03 of the
Credit Agreement.

 

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the Collateral
Agent and the other Indemnitees against, and hold each Indemnitee harmless to
the extent set forth in Section 9.03(b) of the Credit Agreement.

 

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 5.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 5.06 shall be payable on written demand therefor and shall bear
interest at the rate specified in Section 2.06 of the Credit Agreement.

 

SECTION 5.07. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent as the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Grantor (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts Receivable to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral; (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral; (g)
to notify, or to require any Grantor to notify, Account Debtors to make payment
directly to the Collateral Agent; and (h) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Collateral for all purposes; provided,
however, that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby.

 

27



--------------------------------------------------------------------------------

The Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.

 

SECTION 5.08. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 5.09. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Collateral Agent or any Lender may have had
notice or knowledge of such Default at the time. No notice or demand on any Loan
Party in any case shall entitle any Loan Party to any other or further notice or
demand in similar or other circumstances.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement.

 

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER

 

28



--------------------------------------------------------------------------------

THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.

 

SECTION 5.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 5.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 5.04.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

SECTION 5.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 5.14. Jurisdiction; Consent to Service of Process. (a) Each of the Loan
Parties hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America, sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the Loan Parties hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the Loan Parties agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Collateral Agent or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

 

(b) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section. Each of the
Loan Parties hereby irrevocably waives, to

 

29



--------------------------------------------------------------------------------

the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c) Each of the Loan Parties hereby irrevocably consents to service of process
in the manner provided for notices in Section 5.01. Nothing in this Agreement or
any other Loan Document will affect the right of the Collateral Agent to serve
process in any other manner permitted by law.

 

SECTION 5.15. Termination or Release. (a) This Agreement and the Security
Interest and all other security interests granted hereby shall terminate when
all the Obligations (other than wholly contingent indemnification obligations)
then due and owing have been indefeasibly paid in full.

 

(b) The Liens created by this Agreement in the Collateral or any portion thereof
shall be released under the circumstances, at the times and in the manner set
forth in Section 9.14 of the Credit Agreement.

 

(c) In connection with any termination or release pursuant to paragraph (a), (b)
or (c) above, the Collateral Agent shall execute and deliver to any Grantor, at
such Grantor’s expense, all documents that such Grantor shall reasonably request
to evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 5.15 shall be without recourse to or warranty by the
Collateral Agent. Without limiting the provisions of Section 5.06, the Borrower
shall reimburse the Collateral Agent upon demand for all costs and out of pocket
expenses, including the fees, charges and disbursements of counsel, incurred by
it in connection with any action contemplated by this Section 5.15.

 

SECTION 5.16. Additional Grantors. Upon the execution and delivery by the
Collateral Agent and a Subsidiary of a supplement in the form of Exhibit A
hereto, such Subsidiary shall become a Subsidiary Grantor hereunder with the
same force and effect as if originally named as a Subsidiary Grantor herein. The
execution and delivery of any such instrument shall not require the consent of
any other Loan Party hereunder. The rights and obligations of each Subsidiary
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Loan Party as a party to this Agreement.

 

SECTION 5.17. Right of Setoff. If an Event of Default shall have occurred and is
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Grantor against
any and all of the obligations of such Grantor now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

 

30



--------------------------------------------------------------------------------

SECTION 5.18. Compliance with Laws. Notwithstanding anything herein to the
contrary, no action shall be taken by the Collateral Agent or the Secured
Parties with respect to any license, permit, certificate or authorization issued
by the Federal Communications Commission or any other Federal or state
Governmental Authority applicable to or having jurisdiction over any Grantor, or
with respect to the Equity Interests of any Person holding any such license,
permit, certificate or authorization, unless and until any approval required for
such action under the Federal Communications Act of 1934 or any other applicable
Federal or state law, or any applicable rule or regulation thereunder, shall
have been satisfied.

 

SECTION 5.19. Consent by Grantors. Each Grantor hereby consents to the
execution, delivery and performance by each other party hereto that is a direct
or an indirect Subsidiary of such Grantor.

 

SECTION 5.20. Conflicts. In the event that there is a conflict between this
Agreement and the Credit Agreement, the Credit Agreement shall govern.

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

LEVEL 3 COMMUNICATIONS, INC.,

LEVEL 3 FINANCING, INC.,

SOFTWARE SPECTRUM, INC.,

ELDORADO MARKETING, INC.,

LEVEL 3 ENHANCED SERVICES, LLC,

LEVEL 3 INTERNATIONAL, INC.,

BTE EQUIPMENT, LLC, and

(i)STRUCTURE LLC,

by  

/s/ Neil J. Eckstein

Name:

 

Neil J. Eckstein

Title:

 

Senior Vice President

MERRILL LYNCH CAPITAL CORPORATION, as Collateral Agent, by  

/s/ Cecile Baker

Name:

 

Cecile Baker

Title:

 

Vice President

 

32